DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed August 3, 2022 has been entered.  Claims 1, 3, 17, 18, and 20 have been amended.  Claim 2 has been cancelled.  New Claim 21 has been added.  As such, Claims 1 and 3-21 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 describes subject matter not enabled by Applicant’s disclosure.  Claim 1 recites a co-formed fibrous structure consisting of a plurality of monocomponent spunbond filaments commingled with a plurality of cellulosic fibers.  “The transitional phrase ‘consisting of’ excludes any element, step, or ingredient not specified in the claim.”  M.P.E.P. 2111.03.  As such, Claim 1 currently requires that the coformed fibrous structure only contain spunbond filaments and cellulosic fibers.  However, the Specification, as originally filed, does not enable the combined features of a coformed fibrous structure consisting of (1) spunbond filaments and (2) cellulosic fibers to the exclusion of all other ingredients.  The factors set forth in In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988) are discussed below.
 (A) The breadth of the claims
Claim 1 requires that the coformed fibrous structure only contain spunbond filaments and cellulosic fibers.  By using the transitional phrase “consisting of,” Claim 1 restricts other materials from being present in the coformed fibrous structure.
(B) The nature of the invention
The Specification states that a coformed fibrous structure “means that the fibrous structure comprises a mixture of at least two different materials wherein at least one of the materials comprises a filament, such as a polypropylene filament, and at least one other material, different from the first material, comprises a solid additive, such as a fiber and/or a particulate.”  Page 5, lines 17-20.
(C) The state of the prior art
A coform fabric is typically provided using a combination of meltblown fibers and solid additives, such as pulp fibers.  U.S. Patent No. 7,176,150 to Kopacz et al. states that the term “coform” means “a nonwoven composite material of air-formed matrix material comprising thermoplastic polymeric meltblown fibers such as, for example, microfibers having an average fiber diameter of less than about 10 microns, and a multiplicity of individualized absorbent fibers such as, for example, wood pulp fibers disposed throughout the matrix of polymer microfibers and engaging at least some of the microfibers to space the microfibers apart from each other.”  Column 4, lines 16-24.  U.S. Patent Application Publication No. 2005/0137540 to Villanueava et al. describes the coform process as involving a blend pulp fiber with meltblown fiber.  Paragraph [0029].  U.S. Patent No. 4,931,355 to Radwanski et al. notes that “use of meltblown fibers, as part of a coform web that is hydraulically entangled, have the added benefit that, prior to hydraulic entanglement, the web has some degree of entanglement and integrity.”  Column 4, lines 9-12.  The prior art makes it clear that a coform web is provided in conjunction with the use of meltblown fibers.  
(D) The level of one of ordinary skill / (E) The level of predictability in the art
Given the state of the prior art, it is the Office’s position that the person having ordinary skill in the art would possess the ability to provide a coformed fibrous structure having cellulosic fibers and spunbond filaments.  However, there is no prior disclosure for the person having ordinary skill in the art to provide a coformed fibrous structure having cellulosic fibers and spunbond filaments to the exclusion of other materials, such a meltblown fibers.
(F) The amount of direction provided by the inventor 
Applicant’s Specification contains no steps related to the methods used to create a coformed fibrous structure that includes spunbond filaments and cellulosic fibers, but also does not include any other material.  The “DETAILED DESCRIPTION” section of the Specification provides a heading of “Process For Making A Fibrous Structure” beginning on page 18.  The Specification states, “[t]he solid additives 14 may be combined with the filaments 12, such as by being delivered to a stream of filaments 12 from a hammermill 66 via a solid additive spreader 67 to form a mixture of filaments 12 and solid additives 14. The filaments 12 may be created by meltblowing from a meltblow die 68. The mixture of solid additives 14 and filaments 12 are collected on a collection device, such as a belt 70 to form a fibrous structure 72.”  Page 18, lines 7-11 (emphasis added).  As such, the direction provided by Applicant only illustrates making a coformed fibrous structure using meltblown filaments.  However, if the inventive feature of the present invention lies with manufacturing a coformed fibrous structure to the exclusion of meltblown filaments, then some amount of direction or guidance should be provided so that the person of ordinary skill in the art could actually carry out the invention.
(G) The existence of working examples 
Applicant’s Specification contains no working examples of a coformed fibrous structure containing only spunbond filaments and cellulosic fibers.  In one working example provided in the Specification, Applicant provides a coformed fibrous structure made using meltblown filaments and pulp fibers.  See, e.g., page 21, lines 1-24 (“fibrous structure formed by this process comprises about 75% by dry fibrous structure weight of pulp and about 25% by dry fibrous structure weight of meltblown filaments”).  However, this exemplified embodiment is actually precluded from the pending claims.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The quantity of experimentation needed to make the claimed invention is high because, as outlined above, there are no working examples that show how the invention is made.  Moreover, no general outline or procedures is provided to make the coformed fibrous structure to the exclusion of meltblown fibers outlined in Claim 1.  
As such, Claims 1 and 3-21 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789